Eric Lloyd v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-090-CR





ERIC LOYD	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Eric Loyd filed a notice of appeal on March 2, 2006, attempting to appeal from the trial court’s interlocutory order denying his motion to suppress.  The denial of a motion to suppress may not be appealed until after the final judgment is entered.  
See McKown v. State
, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.).  No final judgment had been entered in this case when Loyd filed his notice of appeal.  We cannot treat Loyd’s notice of appeal as prematurely filed because no judgment of guilt had been entered when he filed his notice of appeal.  
See
 
Tex. R. App. P.
 27.1(b).  Accordingly, we were concerned that we had no jurisdiction over this interlocutory appeal, and we sent a letter to Loyd on March 29, 2006, requesting a response showing grounds for continuing the appeal.  We received no response.  Therefore, we dismiss the appeal for want of jurisdiction.
(footnote: 2)  
See 
Tex. R. App. P.
 43.2(f).



PER CURIAM



PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: June 8, 2006

FOOTNOTES
1:See
 
Tex. R. App. P
. 47.4.


2:Loyd is not precluded from filing a new notice of appeal now that the trial court has made a finding of guilt.